Citation Nr: 0113117	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-19 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000). 

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance is required unless there is no reasonable 
possibility that assistance would aid in substantiating the 
claimant's claim. See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000).  In the 
instant case, the Board finds that the VCAA requires VA to 
obtain medical opinions concerning the appropriate diagnoses 
for the veteran's current complaints and the etiology of any 
disorders found, and this case will be remanded to the RO for 
that purpose.

Since the veteran's separation from active service in June 
1972, he has had multiple physical complaints and filed 
numerous service connection claims.  Service connection is in 
effect for residuals of a right knee injury, cervical disc 
disease with headaches, lumbar disc disease, L4-5, and acne.  
Prior final rating decisions have denied entitlement to 
service connection for mononucleosis, Gilbert's syndrome, 
anxiety neurosis, leukoplakia, nerve damage, memory loss, 
fibromyalgia, and residuals of Epstein-Barr virus.  In 1996, 
the veteran stated that he thought that he had chronic 
fatigue syndrome, but he has not raised an issue of 
entitlement to service connection for chronic fatigue 
syndrome.  His current claims on appeal are claims of 
entitlement to service connection for Reiter's syndrome and a 
seizure disorder.

In support of his claim for service connection for Reiter's 
syndrome, the veteran submitted a statement by a private 
physician that being exposed to bacteria (salmonella, 
shigella) from food poisoning or drinking dirty, contaminated 
water can cause Reiter's syndrome.  The veteran has stated 
that, when he was serving in Vietnam, he drank water from 
streams and ditches and, on one occasion, men in his company 
became sick after eating.  In a report of medical history for 
a medical board, it was noted that the veteran said that he 
had had conjunctivitis in Vietnam, which cleared; his service 
medical records are otherwise negative for conjunctivitis 
and, at a medical board examination in March 1972, his eyes 
were evaluated as normal.  He has stated that in postservice 
years he had 2 eye operations for bulging eyes due to 
conjunctivitis or iritis at the VA Medical Center, Supelveda, 
California.  Records of any such surgical treatment have not 
been obtained.  At a VA outpatient clinic in March 2000, a 
physician noted that the veteran gave a history of illness 
which was consistent with Reiter's syndrome.

With regard to the claim for service connection for a seizure 
disorder, a VA physician reported in March 1997 that findings 
of an electroencephalogram (EEG) suggested a potential for 
complex partial seizures, but the findings could also be seen 
with migraine, and further clinical correlation was required.  
At a VA neurology clinic in August 1997, a physician found no 
indication of organic cerebral impairment.  The clinical 
impression was of chronic myalgia-chronic fatigue syndrome 
type of problem.  Although his service medical records are 
negative for a diagnosis of a seizure disorder, the veteran 
contends that episodes which he describes as seizures are 
related to his period of active service from March 1970 to 
June 1972.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
provide the approximates dates (months 
and years) on which he underwent eye 
surgery at the VA Medical Center, 
Sepulveda, California.  The RO should 
obtain copies of any such treatment 
records.

2. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated him for claimed Reiter's 
syndrome or a seizure disorder since 
March 2000.  After securing any 
necessary releases from the veteran, 
the RO should attempt to obtain copies 
of all such clinical records.  In the 
event that any records identified by 
the veteran are not obtained, the RO 
should comply with the notice 
provisions of the VCAA.

3. The RO should then arrange for the 
veteran to be admitted to a VA Medical 
Center for a period of observation and 
evaluation, to include examinations by 
physicians with appropriate expertise 
to determine whether diagnoses of 
Reiter's syndrome and a seizure 
disorder are appropriate in his case 
at the present time and, if so, the 
likely etiology and likely time of 
onset of such disorders.  It is 
imperative that the examining 
physicians review the pertinent 
medical records in the claims file and 
separate copies of this REMAND.  All 
indicated diagnostic studies should be 
performed.  After reviewing his 
records and evaluating the veteran, 
the examiners should confer and 
determine whether he currently suffers 
from diagnosed Reiter's syndrome and a 
diagnosed seizure disorder.  In the 
event that either or both Reiter's 
syndrome and a seizure disorder are 
diagnosed, the examiners should offer 
an opinion on the question of whether 
it is more likely, less likely, or at 
least as likely as not that the 
syndrome and/or disorder is 
etiologically related to an incident 
or manifestation during the veteran's 
period of active service from March 
1970 to June 1972.  A rationale for 
the opinions expressed should be 
provided.

4. Upon receipt of the report of the 
period of observation and evaluation, 
with examinations, the RO should 
ensure that the information requested 
from the examiners has been provided 
and, if necessary, return the report 
to the examiners for completion.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




